Notice of Allowability
Applicant amendments and arguments dated 5/3/2022 have been entered and fully considered. Claim 1 is amended. Claims 9-12 are cancelled. Claims 1-8 and 13-21 are pending.
Claims 1-8 and 13-21 are allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior arts to the independent claim 1 were the combination of HELLAND (WO-0000520-A1), hereinafter HELLAND, in view of PEHLERT (US-2018/0016414), hereinafter PEHLERT.
The combination above teaches a method for preparation of a propylene-based polymer that comprises of the following steps in this order:
 (a) mixing a propylene-based polymer and a peroxydicarbonate in a mixing device, wherein the mixing takes place at a temperature of ≤ 30 °C, wherein the peroxydicarbonate is introduced into the mixing process in a dry form, thereby obtaining a mixed composition; 
(b) keeping the mixed composition obtained in (a) at a temperature of ≤ 30°C;
(c) feeding the mixed composition obtained in (a) into a melt extruder via a feed inlet in a first section of the melt extruder; 
(d) homogenizing the mixed composition fed into the first section of the melt extruder during an average residence time between 6.0-30.0 seconds; 
(e) further homogenizing the mixed composition fed into the melt extruder in a subsequent second section of the melt extruder at a temperature at which the propylene-based polymer is in the molten state, thereby obtaining a homogenized material; and 
(f) extruding the homogenized material from a die outlet of the melt extruder followed by cooling and solidification.
The combination above, however, fails to disclose the limitation of step (d) reciting that the first section of the melt extruder is maintained at a temperature of ≤75°C during the disclosed residence time.
One having ordinary skill in the art at the time the invention was filed would not be reasonably motivated to modify the combination above to arrive at the invention as claimed.
As such claim 1 and its dependent claims 2-8 and 13-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MANCOSH (US-2008/0093763), hereinafter MANCOSH discloses an extruder with a number of electrically heated zones that is used for mixing a polymer-based composite material {[0055], [0069]}.  MANCOSH further discloses that the initial or first zone are mixing zones and are heated to a temperature range of 60-230 ºC {[0070]}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748